EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
1.	Claims 1-18 and 20-21 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/arguments filed 6/17/2021, with respect to independent claims 1, 15 and 21 has been fully considered and are persuasive. 


Applicant argues on page 10-11 of Remarks/Amendments filed on 6/17/2021 regarding the rejection of claims 1, 15 and 21 under 35 U.S.C. §103 as allegedly being unpatentable over Pickerd (US 20120095713 A1) in view of Dobyns (US 20120076187 A1) that, “As discussed during the Interview, Claims 1 and 15 have been amended to further clarify the functionality of the trigger. Applicant asserts that neither Pickerd nor Dobyns disclose or fairly suggest that the trigger unit is configured to detect events associated with a momentary pair of values lying outside or inside of a predetermined value range, wherein the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal. Indeed, Picker and Dobyns both remain completely silent on such a functionality of the trigger.

Based on the foregoing, applicant asserts that Pickerd in view of Dobyns fails to render obvious Claims 1-7, 14-16, 19-20. Withdrawal of the rejection to Claims 1-7, 14-16, 19-20 is requested…….
Claim 21
Again, as discussed during the Interview, Claim 21 has been amended to further clarify the functionality of the processing circuit. Neither Pickerd nor Dobyns disclose or fairly suggest a processing circuit "configured to detect whether a momentary pair of values lies within a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal, and wherein the predetermined value range is a two-dimensional manifold in a plane where one axis represents the phase of the reference signal and another axis represents an amplitude of the analog input signal," as recited in Claim 21.
Indeed, Picker and Dobyns both remain completely silent on such a functionality of the processing circuit.
Based on the foregoing, applicant asserts that Pickerd in view of Dobyns fails to render obvious Claim 21. Withdrawal of the rejection to Claim 21 is requested”.


Applicant’s arguments regarding the rejection of claims 1, 15 and 21 under 35 U.S.C. §103 as allegedly being unpatentable over Pickerd (US 20120095713 A1) in view of Dobyns (US 20120076187 A1) are persuasive because of the amendment filed on 6/17/2021. Therefore the rejection of independent claims 1, 15 and 21 has been withdrawn. 
Claims 1-18 and 20-21 are allowed. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the trigger is configured to detect certain events defined by a momentary value of the time discrete representation of the phase of the reference signal, and
wherein at least one of the certain events is associated with a momentary pair of values lying outside or inside of a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal.


Pickerd (US 20120095713 A1) and Dobyns (US 20120076187 A1) are regarded as the closest prior art to the invention of claim 1. Pickerd discloses. “A modern four-channel digital storage oscilloscope (Paragraph [0002] Line 1-2). The input stages 10 of a typical high performance digital storage oscilloscope (Paragraph [0011] Line 1-2). The input stages 10 of a typical high performance digital storage oscilloscope, such as the DPO72004B digital storage oscilloscope manufactured by Tektronix, Inc., Beaverton, Oreg., having a 20 GHz bandwidth and using a sample rate of 50 GS/s on each of four channels, is shown in FIG. 1. Each channel has a preamplifier 12a, 12b, 12c, 12d (collectively, 12) having an input for receiving an input signal and an output. The output from the preamplifier 12 is input to a switch 14a, 14b, 14c, 14d (collectively, 14). The switch 14 may be a single switch having all preamplifier outputs as inputs  wherein at least one of the certain events is associated with a momentary pair of values lying outside or inside of a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal. Dobyns discloses, “A test and measurement instrument including a time domain channel configured to process a first input signal for analysis in a time domain; a frequency domain channel configured to process a second input signal for analysis in a frequency domain (Paragraph [0008] Line 1-5). FIG. 6 is a block diagram of a test and measurement instrument 90 includes an acquisition system 92. The acquisition system 92 can include a triggering system 94. The triggering system can be coupled to the time domain channel 12 and the frequency domain channel 14. Accordingly, an acquisition of the acquisition system 92 can be triggered in response to time domain signals, frequency domain signals, a combination of such signals, or the like (Paragraph [0055] Line 5-11). Similarly, a frequency domain event can be used to trigger a time domain acquisition. For  “wherein the trigger is configured to detect certain events defined by a momentary value of the time discrete representation of the phase of the reference signal, and wherein at least one of the certain events is associated with a momentary pair of values lying outside or inside of a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-14 are allowed by virtue of their dependence from claim 1. 


Regarding claim 15, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
wherein a trigger condition is applied to at least one of the time and amplitude discrete representation of the input signal and the time discrete representation of the phase of the reference signal, and
wherein the trigger condition is associated with a momentary pair of values lying outside or inside of a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal.

The most pertinent prior art of record to Pickerd (US 20120095713 A1) and Dobyns (US 20120076187 A1), failed to specifically teach the invention as claimed. However, the invention of Pickerd and Dobyns, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein a trigger condition is applied to at least one of the time and amplitude discrete representation of the input signal and the time discrete representation of the phase of the reference signal, and wherein the trigger condition is associated with a momentary pair of values lying outside or inside of a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal.” and also in combination with all other elements in claim 15 distinguish the present invention from the prior art. 


Claims 16-18 and 20 are allowed by virtue of their dependence from claim 15. 
Regarding claim 21, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the time and amplitude discrete representation of the input signal is provided only to the first channel, and wherein the time discrete representation of the phase of the reference signal is provided only to the second channel,
wherein the processing circuit is configured to detect whether a momentary pair of values lies within a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal, and
wherein the predetermined value range is a two-dimensional manifold in a plane where one axis represents the phase of the reference signal and another axis represents an amplitude of the analog input signal.

The most pertinent prior art of record to Pickerd (US 20120095713 A1) and Dobyns (US 20120076187 A1), failed to specifically teach the invention as claimed. However, the invention of Pickerd and Dobyns, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the time and amplitude discrete representation of the input signal is provided only to the first channel, and wherein the time discrete representation of the phase of the reference signal is provided only to the second channel, wherein the processing circuit is configured to detect whether a momentary pair of values lies within a predetermined value range, the pair of values being defined by a value of the time and amplitude discrete representation of the input signal and an assigned value of the time discrete representation of the phase of the reference signal, and wherein the predetermined value range is a two-dimensional manifold in a plane where one axis represents the phase of the reference signal and another axis represents an amplitude of the analog input signal.” and also in combination with all other elements in claim 21 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NASIMA MONSUR/Primary Examiner, Art Unit 2866